                               Case 19-12347-BLS             Doc 38       Filed 11/08/19        Page 1 of 5



                                     IN THE UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF DELAWARE

                                                                        )
             In re:                                                     ) Chapter 11
                                                                        )
             ARSENAL RESOURCES DEVELOPMENT                              ) Case No. 19-12347 (BLS)
             LLC, et al.,                                               )
                                                                        ) (Joint Administration Requested)
                             Debtors.1                                  )
                                                                        )

                                            AGENDA FOR FIRST DAY HEARING2
                                           AND INDEX OF FIRST DAY PLEADINGS

             Date and Time of Hearing: NOVEMBER 12, 2019 AT 10:00 A.M. (ET)3

             Location:         UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF
                               DELAWARE, 824 N. MARKET STREET, 5TH FLOOR, COURTROOM
                               NO. 6, WILMINGTON, DELAWARE 19801

             PETITION AND RELATED PLEADINGS

             1.       Voluntary Chapter 11 Petitions

                      A.       Arsenal Resources Development LLC [Case No. 19-12347]
                      B.       Arsenal Energy Holdings LLC [Case No. 19-12348]
                      C.       Arsenal Resources Intermediate Holdings LLC [Case No. 19-12349]
                      D.       Arsenal Resources Energy LLC [Case No. 19-12350]
                      E.       Arsenal Resources Development Holdings 2 LLC [Case No. 19-12351]
                      F.       Arsenal Resources Development Holdings 1 LLC [Case No. 19-12352]
                      G.       Arsenal Gas Marketing LLC [Case No. 19-12353]
                      H.       Arsenal Midstream LLC [Case No. 19-12354]
                      I.       Arsenal Water LLC [Case No. 19-12355]
                      J.       Ulysses Gathering LLC [Case No. 19-12356]
                      K.       Mar Key LLC [Case No. 19-12357]
             1
                  The debtors in the chapter 11 cases, along with the last four digits of each debtor’s United States federal tax
                  identification number, are: Arsenal Resources Development LLC (4072); Arsenal Energy Holdings LLC
                  (6279); Arsenal Resources Intermediate Holdings LLC (5901); Arsenal Resources Energy LLC (2820); Arsenal
                  Resources Development Holdings 2 LLC (3020); Arsenal Resources Development Holdings 1 LLC (9647);
                  Arsenal Gas Marketing LLC (1113); Arsenal Midstream LLC (9654); Arsenal Water LLC (2465); Ulysses
                  Gathering LLC (6546); Mar Key LLC (5428); Arsenal Resources LLC (3422); River Ridge Energy Holdings,
                  LLC (8135); River Ridge Energy, LLC (5623); River Ridge Pennsylvania, LLC (5444); River Ridge Operating,
                  LLC (4051); and Seneca-Upshur Petroleum, LLC (9204). The debtors’ mailing address is 6031 Wallace Road
                  Ext., Suite 300, Wexford, PA 15090.

             2
                  Please be advised that the hearing will be held on the 5th Floor, in Courtroom No. 6.

             3
                  All parties wishing to participate in the Hearing telephonically must make arrangements with CourtCall by
                  telephone at (888) 882-6878 or on the internet at www.courtcall.com.

25051786.2
                            Case 19-12347-BLS       Doc 38         Filed 11/08/19   Page 2 of 5



                  L.        Arsenal Resources LLC [Case No. 19-12358]
                  M.        River Ridge Energy Holdings, LLC [Case No. 19-12359]
                  N.        River Ridge Energy, LLC [Case No. 19-12360]
                  O.        River Ridge Pennsylvania, LLC [Case No. 19-12361]
                  P.        River Ridge Operating, LLC [Case No. 19-12362]
                  Q.        Seneca-Upshur Petroleum, LLC [Case No. 19-12363]

             2.   Declaration of Allen Goetz, the Debtors’ Chief Financial Officer, in Support of Chapter
                  11 Petitions and First Day Relief [D.I. 2, 11/8/19]

             MATTERS GOING FORWARD

             3.   Motion of Debtors for Order Authorizing Joint Administration of Chapter 11 Cases [D.I.
                  3, 11/8/19]

                  Status:      This matter is going forward.

             4.   Motion of Debtors for Interim and Final Orders (A) Authorizing Continued Use of
                  Existing Cash Management System, Including Maintenance of Existing Bank Accounts,
                  Checks and Business Forms, (B) Authorizing Continuation of Existing Deposit Practices,
                  (C) Waiving Certain U.S. Trustee Guidelines, (D) Authorizing Continuation of
                  Intercompany Transactions and (E) Granting Priority Status to Postpetition Intercompany
                  Claims [D.I. 4, 11/8/19]

                  Status:      This matter is going forward.

             5.   Debtors’ Application for Appointment of Prime Clerk LLC as Claims and Noticing
                  Agent [D.I. 5, 11/8/19]

                  Status:      This matter is going forward.

             6.   Motion of Debtors for Interim and Final Orders (A) Prohibiting Utility Companies From
                  Altering or Discontinuing Service on Account of Prepetition Invoices, (B) Approving
                  Deposit as Adequate Assurance of Payment and (C) Establishing Procedures for
                  Resolving Requests By Utility Companies for Additional Assurance of Payment [D.I. 6,
                  11/8/19]

                  Status:      This matter is going forward.

             7.   Motion of Debtors for Interim and Final Orders (A) Authorizing Payment of Certain
                  Prepetition Workforce Obligations, (B) Authorizing Continuance of Workforce
                  Programs, (C) Authorizing Payment of Withholding and Payroll-Related Taxes and
                  (D) Authorizing Payment of Prepetition Claims Owing to Workforce Program
                  Administrators or Providers [D.I. 7, 11/8/19]

                  Status:      This matter is going forward.




25051786.2                                                     2
                             Case 19-12347-BLS      Doc 38         Filed 11/08/19   Page 3 of 5



             8.    Motion of Debtors for Interim and Final Orders Authorizing Payment of Prepetition
                   Taxes and Fees [D.I. 8, 11/8/19]

                   Status:     This matter is going forward.

             9.    Motion of Debtors for Order Authorizing (A) Payment of Prepetition Insurance
                   Obligations and Prepetition Bonding Obligations and (B) Maintenance of Postpetition
                   Insurance Coverage and Bonding Program [D.I. 9, 11/8/19]

                   Status:     This matter is going forward.

             10.   Motion of Debtors for Interim and Final Orders Authorizing Payment of (A) Royalty
                   Payments, (B) Working Interest Disbursements and (C) Other Obligations in the
                   Ordinary Course of Business [D.I. 10, 11/8/19]

                   Status:     This matter is going forward.

             11.   Motion of the Debtors for Entry of Interim and Final Orders (A) Authorizing Payment of
                   Prepetition Lienable Operating Expenses and (B) Granting Related Relief [D.I. 11,
                   11/8/19]

                   Status:     This matter is going forward.

             12.   Motion of Debtors for Entry of Interim and Final Orders (A) Authorizing the Debtors to
                   Pay Prepetition Claims of Specified Trade Creditors, (B) Authorizing Applicable Banks
                   and Other Financial Institutions to Honor and Process Related Checks and Transfers and
                   (C) Granting Related Relief [D.I. 12, 11/8/19]

                   Status:     This matter is going forward.

             13.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to
                   (A) Obtain Postpetition Financing and (B) Use Cash Collateral, (II) Granting Adequate
                   Protection to Prepetition Secured Parties, (III) Granting Liens and Superpriority Claims,
                   (IV) Modifying the Automatic Stay, (V) Scheduling a Final Hearing and (VI) Granting
                   Related Relief [D.I. 13 (Sealed Version) and 14 (Redacted Version), 11/8/19]

                     A.        Declaration of Avi Robbins in Support of the Debtors’ Motion for Entry of
                               Interim and Final Orders (I) Authorizing the Debtors to (A) Obtain
                               Postpetition Financing and (B) Use Cash Collateral, (II) Granting Adequate
                               Protection to Prepetition Secured Parties, (III) Granting Liens and
                               Superpriority Claims, (IV) Modifying the Automatic Stay, (V) Scheduling a
                               Final Hearing and (VI) Granting Related Relief [D.I. 16, 11/8/19]

                   Status:     This matter is going forward.

             14.   Motion of Debtors for Entry of an Order Authorizing the Filing Under Seal of the DIP
                   Engagement Letter [D.I. 15, 11/8/19]

                   Status:     This matter is going forward.


25051786.2                                                     3
                             Case 19-12347-BLS      Doc 38         Filed 11/08/19   Page 4 of 5



             15.   Motion of the Debtors for Entry of an Order (I) Scheduling Combined Hearing on
                   Adequacy of Disclosure Statement and Confirmation of Pre-Packaged Plan; (II) Fixing
                   Deadline to Object to Disclosure Statement and Pre-Packaged Plan; (III) Approving
                   Prepetition Solicitation Procedures and Form and Manner of Notice of Commencement,
                   Combined Hearing and Objection Deadline; (IV) Approving Notice and Objection
                   Procedures for the Assumption or Rejection of Executory Contracts and Unexpired
                   Leases; (V) Conditionally (A) Directing the United States Trustee Not to Convene
                   Section 341(a) Meeting of Creditors and (B) Waiving Requirement of Filing Statements
                   of Financial Affairs and Schedules of Assets and Liabilities; and (VI) Granting Related
                   Relief [D.I. 17, 11/8/19]

                      A.       Joint Pre-Packaged Plan of Reorganization of Arsenal               Resources
                               Development LLC and Its Debtor Affiliates [D.I. 18, 11/8/19]

                      B.       Disclosure Statement for Joint Pre-Packaged Plan of Reorganization of
                               Arsenal Resources Development LLC and Its Debtor Affiliates [D.I. 19,
                               11/8/19]

                      C.       Declaration of James Daloia of Prime Clerk LLC Regarding Solicitation of
                               Votes and Tabulation of Ballots Cast on the Joint Pre-Packaged Plan of
                               Reorganization of Arsenal Resources Development LLC and Its Debtor
                               Affiliates [D.I. 21, 11/8/19]

                   Status:     This matter is going forward.



                                                [Signature page follows]




25051786.2                                                     4
                          Case 19-12347-BLS    Doc 38       Filed 11/08/19   Page 5 of 5



             Dated: November 8, 2019          YOUNG CONAWAY STARGATT & TAYLOR, LLP
             Wilmington, Delaware
                                              /s/ Kara Hammond Coyle
                                              Pauline K. Morgan (No. 3650)
                                              Kara Hammond Coyle (No. 4410)
                                              Ashley E. Jacobs (No. 5635)
                                              Elizabeth S. Justison (No. 5911)
                                              Rodney Square
                                              1000 North King Street
                                              Wilmington, Delaware 19801
                                              Telephone:     (302) 571-6600
                                              Facsimile:     (302) 571-1253
                                              Email:         pmorgan@ycst.com
                                                             kcoyle@ycst.com
                                                             ajacobs@ycst.com
                                                             ejustison@ycst.com

                                              - and -

                                              SIMPSON THACHER & BARTLETT LLP

                                              Michael H. Torkin (pro hac vice pending)
                                              Kathrine A. McLendon (pro hac vice pending)
                                              Nicholas E. Baker (pro hac vice pending)
                                              Edward R. Linden (pro hac vice pending)
                                              Jamie J. Fell (pro hac vice pending)
                                              425 Lexington Avenue
                                              New York, New York 10017
                                              Telephone:      (212) 455-2000
                                              Facsimile:      (212) 455-2502
                                              Email:          michael.torkin@stblaw.com
                                                              kmclendon@stblaw.com
                                                              nbaker@stblaw.com
                                                              edward.linden@stblaw.com
                                                              jamie.fell@stblaw.com

                                              Proposed Counsel for Debtors and Debtors in Possession




25051786.2                                              5
